Name: Council Implementing Decision (CFSP) 2017/1429 of 4 August 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya
 Type: Decision_IMPL
 Subject Matter: international trade;  international affairs;  Africa;  maritime and inland waterway transport
 Date Published: 2017-08-05

 5.8.2017 EN Official Journal of the European Union L 204/110 COUNCIL IMPLEMENTING DECISION (CFSP) 2017/1429 of 4 August 2017 implementing Decision (CFSP) 2015/1333 concerning restrictive measures in view of the situation in Libya THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 31(2) thereof, Having regard to Council Decision (CFSP) 2015/1333 of 31 July 2015 concerning restrictive measures in view of the situation in Libya and repealing Decision 2011/137/CFSP (1), and in particular Article 12(1) thereof, Having regard to the proposal of the High Representative of the Union for Foreign Affairs and Security Policy, Whereas: (1) On 31 July 2015, the Council adopted Decision (CFSP) 2015/1333. (2) On 21 July 2017, the United Nations Security Council Committee established pursuant to United Nations Security Council Resolution 1970 (2011) approved the addition of one vessel to the list of vessels subject to restrictive measures. (3) Annex V to Decision (CFSP) 2015/1333 should therefore be amended accordingly, HAS ADOPTED THIS DECISION: Article 1 Annex V to Decision (CFSP) 2015/1333 is hereby amended as set out in the Annex to this Decision. Article 2 This Decision shall enter into force on the day of its publication in the Official Journal of the European Union. Done at Brussels, 4 August 2017. For the Council The President M. MAASIKAS (1) OJ L 206, 1.8.2015, p. 34. ANNEX 1. The vessel listed below shall be added to the list of vessels subject to restrictive measures set out in Annex V to Decision (CFSP) 2015/1333: B. Entities 1. Name: CAPRICORN A.k.a.: n.a. F.k.a.: n.a. Address: n.a. Listed on:21 July 2017 Additional information IMO: 8900878. Listed pursuant to paragraphs 10(a) and 10(b) of resolution 2146 (2014), as extended and modified by paragraph 2 of resolution 2362 (2017) (prohibition to load, transport or discharge; prohibition to enter ports). Pursuant to paragraph 11 of resolution 2146, this designation is valid from 21 July to 21 October 2017, unless terminated earlier by the Committee pursuant to paragraph 12 of resolution 2146. Flag State: Tanzania. As of 16 July 2017, the vessel was located off the shore of Cyprus.